HORTON, Judge.
Whereas, the judgment of this court was entered on the 15th day of October, 1963 (156 So.2d 905), affirming in part and reversing in part the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 13, 1964, 166 So.2d 433, quashing this court’s judgment to the extent considered by the said opinion of the Supreme Court; and
Whereas, by the mandate of the Supreme Court of Florida, dated August 3, 1964, now lodged in this court, the cause was remanded for further proceedings consistent with the decision of the Supreme Court;
Now, therefore, it is ordered that the mandate of this court issued in this cause on November 5, 1963, is withdrawn, the judgment of this court filed October 15, 1963, is vacated and the opinion and judgment of the Supreme Court of Florida is made the opinion and judgment of this court where the opinion of this court is in conflict or inconsistent with the opinion of the Supreme Court of Florida; costs allowed shall be taxed in the Circuit Court (Rule 3.16 subd. b, F.A.R., 31 F.S.A.).